Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 8 are allowed.

The examiner notes, that the claim language was considered, for example, under MPEP 2111 , 2111.01. As is claim 8 recites elements that were considered to be statutory under 101. Furthermore, portable information terminal was considered under its plain meaning.


As per claim 1:

Mintz et al. (US 10529112 B1) as cited in an 892, Fig. 7 and 9 illustrate what looks like joint structures, however they aren’t for connecting models together, rather ‘112 has joints that happen to just be a part of the puppet apparatus. 

Noris et al. (US 20200211251), ¶52, notes combined/joint virtual spaces but not combining models together via joints.

Virkar et al. (US 20210322856), ¶50, notes a basic augmented/mixed reality system, that uses AI to estimate joint position of identified, isolated body. 

This differs from claim 1. For the above reasons the claims are considered to distinguish from the prior art of record and thus the claims are considered to be allowable over the cited prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616